— Order unanimously affirmed, with costs, for reasons stated at Special Term, Adams, J. Memorandum: We add only that since plaintiff may maintain an action for breach of contract, the wrongful discharge action must fail since plaintiff neglected to allege a breach of a duty separate and distinct from the breach of the contract (see, Charles v Onondaga Community Coll., 69 AD2d 144, 146; see also, Wegman v Dairylea Coop., 50 AD2d 108, 112). (Appeal from order of Supreme Court, Chautauqua County, Adams, J. —dismiss cause of action.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.